 Case 6:19-cv-00115-JDK Document 14 Filed 07/09/19 Page 1 of 2 PageID #: 47




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JOHN DAVID HAY,                                  §
                                                 §     Case No. 6:19-CV-115-JDK
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §
COLBY CHACE PATE and RANDALL                     §
NOE HYUNDAI, L.P.,                               §
                                                 §
       Defendants.                               §

                    ORDER GRANTING JOINT MOTION TO DISMISS

       On July 8, 2019, Plaintiff John David Hay and Defendants Colby Chace Pate and Randall

Noe Hyundai, L.P. filed a Joint Motion to Dismiss. Docket No. 13. In this motion, the parties

state that, “[o]n the basis of a pre-existing arbitration agreement, the parties have agreed to

arbitrate all of Plaintiff’s claims pled in the Amended Complaint and any other claims stemming

from such incident(s).” Id.

       Dismissal is proper when all of the claims in the case must be submitted to

arbitration. See Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992). See

also Moore v. Mansions Custom Homes, III, LP, 2012 WL 12903080, at *3 (E.D. Tex. Oct. 15,

2012) (dismissing action without prejudice to the parties’ right to proceed in arbitration because

all the claims were to be submitted to arbitration). Dismissal is also appropriate because “[a]ny

post-arbitration remedies sought by the parties will not entail renewed consideration and

adjudication of the merits of the controversy but would be circumscribed to a judicial

review of the arbitrator’s award in the limited manner prescribed by law.” See Alford, 975 F.2d

at1164 (quoting Sea–Land Service, Inc. v. Sea–Land of P.R., Inc., 636 F. Supp. 750, 757 (D.

Puerto Rico 1986)).
 Case 6:19-cv-00115-JDK Document 14 Filed 07/09/19 Page 2 of 2 PageID #: 48



       Because all of the issues in this action must be arbitrated, the Joint Motion to Dismiss

(Docket No. 13) is hereby GRANTED and the action is DISMISSED WITHOUT PREJUDICE

to the parties’ right to proceed in arbitration. All attorneys' fees and court costs are charged to the

party incurring the same.

        So ORDERED and SIGNED this 9th              day of July, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE
